Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Allowable Subject Matter
Claims 1-4,6-10,12-18,20 are allowed.
The following is an examiner’s statement of reasons for allowance:
In claims 1,10,15 the prior art fails to disclose independently selecting, by the terminal, a direct link transmission resource from time-frequency transmission resources corresponding to the transmission resource pool resource configuration information when the terminal determines based on the state indication information received from the network device that a transmission resource pool is in a first
state, the first state being a distributed transmission mode, and 
stopping, by the terminal, independently selecting time-frequency transmission resources from the time-frequency transmission resources corresponding to the transmission resource pool resource configuration information when the terminal determines based on the state indication information received from the network device that the transmission resource pool is in a second state, the second state being a centralized transmission mode.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANH N NGUYEN whose telephone number is (571)272-3092. The examiner can normally be reached M-F 7am-3PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Un C Cho can be reached on 571 272 7919. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 





/HANH N NGUYEN/Primary Examiner, Art Unit 2413